Citation Nr: 1750496	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for hypertension evaluated at 10 percent.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to December 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2017, the Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing at the RO, and a transcript of the hearing is of record.  

The Board notes that, when discussing his hypertension, the Veteran has reported symptoms related to erectile dysfunction and renal dysfunction as secondary to his hypertension.  With respect to erectile dysfunction, while the Veteran has filed a substantive appeal, this issue has not been certified by the Board.  As such, the Board declines to exercise jurisdiction over this issue.  Further, with respect to the Veteran's renal failure claim, the Veteran's statements should be construed as a separate claim for benefits and is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The Veteran's hypertension has been characterized by slightly elevated blood pressures and the need for medication; a diastolic pressure of predominately 110 mm/Hg or more, or a systolic pressure of predominately 200 mm/Hg or more have not been shown.

2.  The Veteran's diabetes mellitus was not caused by or related to active duty service, to include as secondary to his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected hypertension.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 10 percent for his service-connected hypertension. According to the applicable rating criteria, a rating of 20 percent for hypertension requires evidence of diastolic pressure predominantly 110 mm/Hg or more, or a systolic pressure predominantly 200 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101 (2017).

Based on the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in August 2012, the Veteran's systolic pressure at its peak was 144 mm/Hg with a peak diastolic pressure of 84 mm/Hg.  Moreover, the examiner reported that his blood pressure has been well controlled with medication therapy.  

Further, during the course of the appeal, most typically his systolic pressures have been in the range of 140 to 170 mm/Hg, and exceeded 200 mm/Hg on only a few occasions (including 225 mm/Hg in November 2016).  Similarly, the Veteran's diastolic blood pressures were generally well below the 110 mm/Hg required for a rating in excess of 10 percent.  In fact, the Veteran's diastolic pressure never exceeded 110 mm/Hg.  Additionally, the August 2012, July 2014, and July 2017 treatment records indicate that the Veteran's overall blood pressure has been stable and well below the level to warrant a higher rating.  Therefore, as a predominant systolic blood pressure of 200 mm/Hg or a predominant diastolic blood pressure of 110 mm/Hg have not been shown, a rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran and his wife that his hypertension is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which hypertension is evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his knee disabilities, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, the Veteran does not assert and the record does not suggest that his service-connected hypertension renders him unemployable.  As such, Rice is inapplicable in this case.

Service Connection

The Veteran asserts that he is entitled to service connection for diabetes mellitus, to include as secondary to his service-connected hypertension.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's diabetes mellitus.  

Specifically, the Veteran's service treatment records do not reflect complaints, symptoms, treatment, or a diagnosis of diabetes during active service.  In fact, the Veteran specifically denied having diabetes in a February 1979 report of medical history.  Moreover, the Veteran's August 1980 separation examination and report of medical history were negative for a diagnosis or symptoms related to diabetes and the Veteran stated that he was in "good health."  

Next, the post-service evidence does not reflect symptoms of diabetes until 2004 - almost 24 years after separation.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements made by the Veteran and his wife regarding his history of symptoms.  In this regard, while the Veteran and his wife are not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Veteran and his wife do not assert that he experienced continuing symptoms of diabetes since active service.  Instead, as noted by the Veteran in his August 2017 hearing, he did not experience symptoms of diabetes until many years after service.  Therefore, continuity of symptomatology is not established based on the statements from the Veteran and his wife. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes to active duty service.  

Specifically, after a detailed review of the medical evidence and a thorough examination of the Veteran, the August 2012 examiner opined that the Veteran's diabetes was not related to active duty, or as secondary to his service-connected hypertension.  In support, the examiner noted that the Veteran's long history of hypertension has been well controlled.  Further, his diabetes is more likely cause by "complicated metabolic factors such as obesity and insulin resistance" with "no relationship to his controlled hypertension condition."  Similarly, the June 2013 VA examiner opined that there was no relationship between the Veteran's diabetes and hypertension, to include aggravation.  The examiner stated that the Veteran's diabetes had a normal progression and there is no evidence of aggravation caused by the Veteran's hypertension - especially in light of the fact that the Veteran's hypertension had been well controlled.

The Board notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between his diabetes and active service, including as secondary to his hypertension.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his wife relating his diabetes to his active service and his service-connected hypertension.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding a diagnosis and/or etiology of the Veteran's diabetes.  See Jandreau, 492 F.3d at 1377, n.4.  Because these conditions are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements from the Veteran and his wife regarding the etiology of his diabetes are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for hypertension is denied. 

Service connection for diabetes mellitus, to include as secondary to service-connected hypertension, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


